DOWDELL, J.
The sole question presented by the record in this case for our consideration, is whether the written instrument offered in evidence by the defendant for the purpose of showing title in herself to the property in question, was a conditional contract of sale. That the title to the property was originally in Mrs. Rosa Klein was Avithout dispute, and the same is true as to the agency of L. Klein. These facts taken in connection with what the contract disclosed on its face, were sufficient to show that L. Klein was acting for Mrs. Rosa Klein in the making of the contract, and of the endorsement on the same. — Richmond Locomotive & Machine Works v. Moragne, 119 Ala. 80. The agent had no title, the reservation, therefore, was to- his principal in Avliom *363the title resided. No title to the property -was to pass under the sale except upou the performance of the conditions named in the contract. The sale was a conditional one. The conditions of the sale were not performed, and the title remained in Mrs. Klein until she conveyed to the defendant. The transaction occurring in the county of Montgomery, under the local statute, (Local Acts, 1898-99, p. 1120), the record of the contract of conditional sale was not necessary to its validity. The title to the property never having passed from the vendor to the vendee under the conditional sale, and the defendant succeeding to the title had the superior claim and right to the property. — Sumner v. Woods, 67 Ala. 139.
We find no error in the record, and the judgment will he affirmed.
Affirmed.
McClellan, C. J., Haralson and Denson, J.J., concurring.